

116 HR 6119 IH: Climate Readiness Act of 2020
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6119IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Neguse (for himself and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to submit to Congress a report on the national security implications of climate change.1.Short titleThis Act may be cited as the Climate Readiness Act of 2020.2.Department of Defense report on national security implications of climate change(a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on—(1)the national security implications associated with climate change; and(2)strategies and approaches for responding to climate change.(b)Report elementsThe report required under subsection (a) shall include each of the following:(1)An overview of how the exacerbation of current global conflicts, the creation of new global conflicts, and increased geopolitical instability due to climate change is likely to affect the national security of the United States.(2)An overview of how climate change will affect the resiliency of current missions of the Armed Forces of the United States.(3)An overview of the actions the Secretary recommends to address the geopolitical threats to the security of the United States due to climate change.(4)A list of the ten most concerning existing or emerging conflicts that pose a risk to United States security that may be exacerbated by climate change.(c)Form of reportThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.